DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 9-11, 13-14, 17-24, 31-32, and 34-35 are pending and considered in the present Office action.

Claim Objections
Claims 1-3, 9-11, 13-14, 17-24, 31-32, and 34-35 are objected to because of the following informalities:  
Claim 1, line 2, should recite “the battery cell housing” (instead of “the housing”) to be more consistent with line 1; the same correction is necessary for the other claims (3, 21, and 31). 
Claims 1 and 32 need clarification. Claim 1, lines 3-4, “one or more discrete groups” is interpreted as 42B, 42T, while “compartments” are interpreted as 44B, 44T. Thus, “one or more discrete groups of compartments, each compartment for accommodating a respective cell” is interpreted as “one or more discrete groups of compartments, each of the compartments for accommodating a respective cell”; this same interpretation is taken for claim 32. It is unclear whether “one or more discrete groups of compartments” and “the compartments within each of a plurality of the discrete groups” in lines 6-8 of claim 1 refer to the same features; Further, it is unclear  a plurality of the discrete groups each have the appearance, in plan view, of a lobe of a plural-lobed housing portion, each of the plurality of the discrete groups being configured as a three-lobed trefoil” is interpreted as “each of the compartments within each of the one or more discrete groups have the appearance, in plan view, of a lobe of a plural-lobed housing portion, each of the one or more discrete groups being configured as a three-lobed trefoil”; claim 32 is interpreted similarly. 
Claim 2 should start with “The battery cell housing” not “A battery cell housing” because it depends from claim 1 which already recites “A battery cell housing”. The same problems exists in claims 2-3, 9-11, 13-14, 17-24, 31, 32, and 34. Additionally, claim 34 should recite “the battery cell housing” in line 2 because this recitation was already recited previously. 
Claim 2, line 4, makes reference to “a cell” which is already recited in claim 1, thus interpreted as “the respective cell”, see line 4 of claim 1. Claim 2, line 4, “its casing’s outer wall” is interpreted as “a casing outer wall of the respective cell”. Claim 3, lines 5-6, “at least the cylindrical or part-cylindrical or conical or part-conical or tapered portion(s) of the internal surface(s)” are interpreted as “at least a portion of the internal surface of each compartment of the compartments”. 
Claim 3, “a plurality of compartments” appears to be referring to a plurality of 42T, thus, is interpreted as “a plurality of the one or more discrete groups of compartments”; “each compartment” is interpreted as “each compartment of the plurality 
Claims 9 and 10, “neighbouring” should be “neighboring”. Examiner suggests deleting “the defining of the said discrete groups of the compartments is by virtue of” and “the defining of the said discrete groups of the compartments is additionally by virtue of” recitations in claims 9 and 10, respectively, as they do not add meaningful limitations. Claim 9 is interpreted as “wherein each compartment within each of the one or more discrete groups has a respective internal side wall configured in a cross-section as an arc and respective ends; and the compartments within a single discrete group of the one or more discrete groups of compartments are joined or attached or connected to each other by the respective ends”. Claim 10 is interpreted as, “wherein each compartment within the single discrete group of the one or more discrete groups of compartments is joined or attached or connected to an immediately adjacent or neighboring compartment of another single discrete group of the one or more discrete groups of compartments by side walls intermediate or between the respective ends”.
Claim 11, “within each discrete group the compartments” (line 3) is not consistent with the claim language in the previous claims. The claim is interpreted as “the compartments within each of the one or more discrete groups of compartments”.
Claim 13, “a plurality of the said compartments” appears to be referring to a plurality of 42T and “the said” is redundant”; thus, the claim is interpreted as “a plurality of the one or more discrete groups of compartments, in plan view, take the form of a tessellation, with each tessellated unit in the tessellation comprising three compartments”.

Claim 17, the added “either or both” recitation makes the claim difficult to understand. Examiner suggests applicant use the “and/or” previously recited. Further, “a given row”, is unclear, as it is not related to the other rows; it is interpreted as “a given row of the one or more linear rows”. 
Claim 18, “one given row” is not related to the rows in claim 14; it is not clear whether one given row is related to the rows already claimed or not. 
Claim 21, “the material from which the housing is formed” is interpreted as “the thermally conductive, electrically insulating material”
Claim 22, “forming the matrix” is not necessary; meaning “the electrically insulating material is an electrically insulating plastics material” sufficiently limits the claim. Further claim 22 appears to list what “the electrically insulating material” is. That is, “the electrically insulating material is an electrically insulating plastics material”. However, it is unclear what “a corresponding matrix plastic material from which a glass reinforced plastic material is made” is. Does applicant mean “the electrically insulating material is …, a glass reinforced plastic material”? Similarly, does applicant mean “the electrically insulating material is …, or a ceramic reinforced plastic material”? Until 
Claim 23, the claim makes reference to “particles” which are already recited in claim 21, thus examiner assumes claim 23 recites “the particles of the thermally conductive material have a thermal conductivity”, where “high” is indefinite, see 112 rejection.
Claim 24 is redundant. Examiner assumes claim 24 recites “the particles of the thermally conductive material are selected from a group consisting bauxite, alumina, and polyphenylene sulfide”.  
Claim 35 depends on claim 34, hence should recite “the battery” since “a battery” is recited in line 1 of claim 34.
Claims 2-3, 9-11, 13-14, 17-24, 31, and 34-35 are objected to because they depend from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 originally required (i) or (ii), supported by e.g., instant published para. [0144]. Applicant amended the claim to recite “either or both: (i) … and (ii) …”. However, the combination of both features (i) and (ii) is new matter. It does not appear such features, in combination, are supported in the instant disclosure. Further explanation from the applicant is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 9, each of the following recitations in bold lacks antecedent basis, “the respective ends of the said arced side wall of the adjacent or neighboring compartments” (see claim objection for interpretation).
Claim 10, line 5, “the respective side walls” lacks antecedent basis. Also, lines 6-7, “the said ends of the respective arced side walls” lack antecedent basis (see claim objection for interpretation).
Claim 13 is redundant. First, “the said” can be condensed to either “the” or “said”. Further, considering the discrete groups include compartments (plural, claim 1), it is unclear what “comprising a plurality of the said compartments” offers to the claim. Examiner interprets the claim as “wherein the compartments, in plan view, take the form of a tessellation to form a tessellated unit comprising a group of three compartments”.
Claim 17, “the groups of compartments” lacks antecedent basis. Examiner interprets the claim as “the plurality of the one or more discrete groups of compartments in a given row of the one or more linear rows all have the same orientation and/or are geometrically identical or similar to each other”. 
The features of claims 19-20 are unclear. Claim 19 recites “the groups of compartments in one given row are equi-spaced within”. Does “one given row” antecede from “one or more linear rows” recited in claim 14 or is this a different row? Also, the groups are equi-spaced within what? Further, the rest of claim 19 (and claim 
Claim 23, the term “high” is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Similarly, claim 24 uses the term “highly”, which is problematic for the same reasons detailed above. 
Claim 32, “the material” lacks antecedent basis.
Claim 34, “the or each housing” lacks antecedent basis; interpreted as “the respective housing”. The recitation “a battery cell housing” should be “the battery cell housing” as it already recited in claim 1.
Claim 35, “a battery” should be “the battery” as it was already recited in claim 34.
Claims 2-3, 9-11, 13-14, 17-24, 31, and 34-35 are rejected because they depend from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, 13-14, 18, 31-32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama et al. (US 2009/008772), in view of Favaretto (US 2013/0263442), hereinafter Shimoyama and Favaretto.
Regarding Claims 1 and 32, Shimoyama teaches a method for making a battery cell housing for accommodating one or more battery cells (1) for forming a battery module (see e.g., Fig. 27); the battery cell housing comprises: a body comprising one or more discrete groups (i.e., 3, a single discrete group (3) is shown in Fig. 4, three discrete groups (3) are shown in Fig. 27) of compartments (i.e., 10, also labelled in annotated Fig. 14, e.g., portions 10 are shown for each discrete group (3) in Fig. 14), 

    PNG
    media_image1.png
    588
    652
    media_image1.png
    Greyscale

Shimoyama does not disclose the body is formed of a thermally conductive, electrically insulating material. However, Favaretto teaches a body (support matrix 22) housing multiple battery cells 18 is made of thermally conductive and electrically 
Regarding Claim 2, Shimoyama teaches each compartment (10) of the compartments comprise a defining side wall (e.g., reference numeral 10 in Shmoyama points to a side wall of the compartment) whose internal surface is, at least in part, cylindrical or part-cylindrical or conical or part-conical or tapered, and is of a size such that the respective cell (1) fits therein with at least part of a casing outer wall of the respective cell in contact with at least the cylindrical internal surface of the compartment (10) of the one or more discrete groups of compartments (3), see e.g., Fig. 4. 
Regarding Claim 3, Shimoyama teaches the battery cell housing comprises a plurality of the one or more discrete groups (3) of compartments (10) arranged in a side by side array, and wherein each compartment (10) is joined or attached or connected to at least one adjacent or neighboring compartment, see Fig. 27.
Regarding Claim 9, Shimoyama teaches each compartment (labelled in annotated Fig. 14 above) within each of the one or more discrete groups (3) has a respective internal side wall (e.g., at reference numeral 10) configured in a cross-section as an arc and respective ends (three ends labelled in annotated Fig. 14 above); and the compartments within a single discrete group of the one or more discrete groups 
Regarding Claim 10, Shimoyama teaches each compartment within the single discrete group of the one or more discrete groups of compartments is joined or attached or connected to an immediately adjacent or neighboring compartment of another single discrete group of the one or more discrete groups of compartments by side walls intermediate or between the respective ends, see e.g., Fig. 27.
Regarding Claim 11, Shimoyama teaches each of the discrete groups of compartments are arranged substantially symmetric about a central axis thereof, see e.g., Fig. 27.
Regarding Claim 13, Shimoyama teaches the compartments (10), in plan view, take the form of a tessellation to form a tessellated unit comprising a group of three compartments, see e.g., Fig. 27.
Regarding Claim 14, Shimoyama teaches the one or more discrete groups (3) of compartments (10) comprise a plurality of the one or more discrete groups of compartments (three are shown in Fig. 27) arranged in one or more linear rows (three rows for example can be seen in Fig. 27, labelled first row, second row, and third row). 

    PNG
    media_image2.png
    852
    1205
    media_image2.png
    Greyscale

Regarding Claim 18, Shimoyama teaches a first discrete group of compartments (labelled above in annotated Fig. 27) of the plurality of discrete groups of compartments in a first row of the one or more linear rows has a different orientation from a second discrete group of compartments (labelled above in annotated Fig. 28) of the plurality of discrete groups of compartments in an immediately adjacent second row of the one or more linear rows, see e.g., annotated Fig. 27.
Regarding Claim 31, Shimoyama teaches the battery cell housing includes one or more lugs, shoulders, protrusions, pins, stakes, recesses, holes, dents, or other engagement elements for use in attaching or fitting or mounting to or in a battery module or battery pack or assembly, in which the battery cell housing is to be incorporated, one or more other components thereof, see e.g., Fig. 27 which shows the 
Regarding Claims 34-35, Shimoyama teaches a battery (Fig. 27), comprising one battery module comprising the battery cell housing, in a vehicle, see e.g., paras. [0003], and [0016]. 

Claims 17, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama, and Favaretto in view of Kent (EP 2 775 552), hereinafter Kent.
Regarding Claim 17, Shimoyama teaches the plurality of discrete groups of compartments (3) are arranged in one or more linear rows (e.g., three rows shown in Fig. 27), but only along a single layer (labelled one layer in annotated Fig. 27). Shimoyama does not teach a given row has more than a single layer of discrete groups of compartments. However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Further, Kent achieves a high capacity battery pack by bundling a large number of cells; the cells are specifically arranged in a hexagonally close packed manner to achieve a high density of cells in the battery pack, see e.g., paras. [0002] and [0031] and annotated Fig. 2. Annotated Fig. 2 shows at least three rows (labelled row 1, row 2 and row 3) of discrete groups of compartments (represented by triangles) stacked three layers high (labelled layer 1, layer 2, and layer 3). 
    PNG
    media_image3.png
    774
    1126
    media_image3.png
    Greyscale
 It would be obvious to one having ordinary skill in the art to add additional layers to each row taught by Shimoyama and to arrange the row/layers in a hexagonally close packed arrangement, as taught by Kent, to achieve a high density of cell in the battery pack, thereby yielding a battery pack that can have high capacity. The modification of Shimoyama with Favaretto and Kent results in the plurality of the one or more discrete groups of compartments being stacked in several layers in each row. The plurality of the one or more discrete groups of compartments in a given row of the one or more linear rows have the same orientation and are geometrically identical to each other (as shown by annotated Fig. 2 of Kent).
Regarding Claims 19-20, the modification of Shimoyama as described under the rejection of claim 17 teaches the groups of compartments are hexagonally close .

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama and Favaretto in view of Tyler (US 2014/0186693), hereinafter Tyler.
Regarding Claims 21-24, Shimoyama was modified by Favaretto to teach the body is made from a thermally conductive, electrically conductive material. The modification teaches the thermally conductive, electrically conductive material comprises a matrix of an electrically insulating plastics material (see e.g., para. [0040] of Favaretto), but does not teach the matrix includes dispersed therein particles of a thermally conductive material, wherein the particles of the thermally conductive material are selected from aluminum oxide, having thermal conductivity. However, Tyler teaches container 60 is a composite 76 made from a thermally conductive, electrically conductive material comprising a matrix of an electrically insulating plastic material having dispersed therein particles of a thermally conductive material having thermal conductivity, i.e., aluminum oxide. The aluminum oxide additive increases the overall thermal conductivity of the container 60, such that container 60 more easily transfers heat away from the module, thereby enhancing thermal management of the cells and module, see e.g., paras. [0040]-[0046]. It would be obvious to one having ordinary skill in the art the thermally conductive, electrically conductive material forming the battery cell housing of Shimoyama, as modified by Favaretto, comprises a matrix of an electrically insulating material having dispersed therein particles of a thermally .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasui et al. (2011/0274951, Fig. 15), Hughes (US 2016/0172642), Marchio (US 2009/0148754).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729